UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1252


In Re:   HOWARD CHARLES HUDSON, a/k/a Star, a/k/a Boss,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:93-cr-00156-JEB)


Submitted:   September 27, 2011        Decided:   September 30, 2011


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard Charles Hudson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howard   Charles    Hudson       petitions     for    a     writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion for a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c) (2006), which he filed in May 2005.                He seeks an order

from this court directing the district court to act.                    Our review

of the district court’s docket reveals that the district court

has recently dismissed the motion as moot.                Accordingly, because

the district court has issued a ruling on this motion, we deny

the mandamus petition as moot.                We grant leave to proceed in

forma   pauperis.      We    dispense    with    oral    argument    because     the

facts   and    legal   contentions      are   adequately     presented     in    the

materials     before   the    court   and     argument     would    not   aid    the

decisional process.

                                                               PETITION DENIED




                                         2